Appeal by defendant from an order of the Supreme Court, Nassau County, dated January 8,1980, which denied her motion “to vacate and amend” a stipulation of settlement. The appeal brings up for review so much of a further order of the same court, dated May 6, 1980, as, upon reargument, adhered to the original determination. Appeal from the order dated January 8, 1980 dismissed as academic, without costs or disbursements. That order was superseded by the order granting reargument. Order dated May 6, 1980 affirmed insofar as reviewed, without costs or disbursements. No opinion. Hopkins, J. P., Titone, Mangano and Gibbons, JJ., concur.